GOFF, Circuit Judge.
This case was fully and accurately stated m the 'opinion filed in the court below, and for purposes connected therewith we refer to the same. 135 Fed. 826. The testimony is conflicting, and it is no easy matter to find from it the fault to which the collision between the líagle Wing and the Hargraves is to be attributed. This court, when the case was submitted to it, was under the impression, and so announced, that the weight of the testimony disclosed that the Hargraves was in fault and that the Eagle Wing was without blame, thereby reversing' the finding and decree of the court below. On due consideration of a petition filed by the appellee, a rehearing was granted, after which counsel were fully heard on the particular points to which their attention had been called. The voluminous testimony submitted for our consideration has been critically analyzed and weighed in connection with the points made by counsel in their rearguments, which relate chiefly to the credibility of the witnesses and the conflict in their testimony, with the result that we-reach the conclusion that in the finding heretofore made by this court in this case the credit given the witnesses produced in behalf of the Eagle Wing and the discredit suggested as attaching to those examined by the Hargraves (resulting in the finding of such facts as required the reversal of the decree appealed from) was not justified by the record. Reaching the conclusion wc do that the Eagle Wing was solely at fault, it follows that the findings of the court below are without error, and that they must be affirmed. The opinion of that court, both as to the facts and the law applicable thereto, has our approval. Hence we do not deem it necessary to further discuss the case.
Affirmed.